Citation Nr: 0415754	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-16 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for left ear and facial 
jaw infections, including dizziness, nausea, and fullness of 
the left ear, to include as secondary to service-connected 
left ear hearing loss.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from October 1966 to March 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claims of entitlement to 
service connection for Meniere's disease and left ear and 
facial jaw infections, including dizziness, nausea, and 
fullness of the left ear, to include as secondary to service-
connected left ear hearing loss.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
Under 38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App. 498, 505 (1995).  Furthermore, the veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances of such 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for the 
secondary condition, it is considered as part and parcel of 
the original condition.  38 C.F.R. § 3.310(a).  Medical 
evidence is required to show this causal relationship, 
however.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board concedes the veteran had combat exposure.  This is 
quite evident from him receiving a Purple Heart Medal and the 
Bronze Star Medal with Combat "V", which are recognized 
military combat citations, indicative of combat per se.  
See VAOPGCPREC 12-99 (Oct. 18, 1999).  According to his 
service records, the veteran was awarded these medals for 
wounds received in December 1968 and January 1969.  However, 
there are no service medical records that confirm such 
injuries.  Nevertheless, in the March 1971 rating decision, 
in which the veteran was granted service connection for 
hearing loss of the left ear, the RO conceded that 
the veteran's high frequency hearing loss of the left ear was 
likely related to his experiences in combat.  At the time of 
his February 1971 VA examination, the veteran reported being 
exposed to rocket fire and that he ruptured both ear drums 
when he was wounded in January 1969.

A review of the record indicates that the veteran has not yet 
been afforded a VA examination to determine the nature and 
etiology of the veteran's disorders, including whether the 
veteran's Meniere's disease and left ear and facial jaw 
infections, including dizziness, nausea, and fullness of the 
left ear related to his service in the military.  It is 
unclear from the medical evidence of record whether his 
Meniere's disease and left ear and facial jaw infections, 
including dizziness, nausea, and fullness of the left ear are 
in any way related to his service-connected left ear hearing 
loss or to the January 1969 wounds noted in his February 1971 
VA examination report.  The veteran's treating providers have 
put forth several different theories as to the nature and 
etiology of the veteran's disorders, none of which have been 
definitively confirmed or ruled out.  In this regard, the 
Board notes that a June 1995 letter from R. A. Marelli, M.D., 
notes that the veteran's high frequency hearing loss was 
probably the result of noise exposure, and that the veteran 
reported a perforation of the left eardrum due to an 
explosion.  Dr. Marelli also noted that the veteran's 
Meniere's disease was compatible with tinnitus, vertigo, and 
sensorineural hearing loss.  Also in June 1995, the veteran 
was treated for labrynthitis of the left ear, after 
complaints of a left ear infection for four months.  In 
September 1997, R. L. Witt, M.D., found that the veteran had 
left peripheral vestibular system dysfunction, with bilateral 
high frequency hearing loss, left worse than right.  However, 
other private treatment records from J. C. Seymour, M.D., 
dated 1993 through 1995, associate the veteran's left ear 
complaints, including fullness of the left ear, left earache, 
and vertigo with sinusitis and asthmatic bronchitis. 

Accordingly, a VA examination should be obtained in order to 
determine whether the veteran's Meniere's disease and left 
ear and facial jaw infections-including dizziness, nausea, 
and fullness of the left ear, are causally or etiologically 
related to his service in the military, including his 
service-connected left ear hearing loss.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).
 
Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Prior to any further adjudication of 
the claims, review the claims file and 
ensure that all notification and 
development required by the VCAA is 
completed in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  This includes written notice of 
the evidence, if any, the veteran is 
expected to provide in support of his 
claims and the evidence, if any, the RO 
will obtain for him.  Also advise him 
that he should submit any relevant 
evidence in his possession concerning his 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  Schedule a VA examination, by an 
appropriate physician, to determine to 
determine the nature, severity, and 
etiology of the veteran's Meniere's 
disease and left ear and facial jaw 
infections, including dizziness, nausea, 
and fullness of the left ear, to include 
as secondary to service-connected left 
ear hearing loss.  Review all records 
associated with the claims file.  Conduct 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner.  
And the examiner should review the 
results of any testing prior to 
completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  

Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicate 
that the veteran's Meniere's disease and 
left ear and facial jaw infections, 
including dizziness, nausea, and fullness 
of the left ear is related to his 
military service, including his  service-
connected left ear hearing loss or the 
events conceded at the time of the 
veteran's February 1971 VA examination, 
taking into consideration the veteran's 
medical, occupational, and recreational 
history prior to and since his active 
service.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.   If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  The report should be typed for 
clarity.

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


